1                                                             The Honorable Richard A. Jones
2
3
4
5
6
                        UNITED STATES DISTRICT COURT FOR THE
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                        NO. CR18-315 RAJ
10
                                Plaintiff,
11
                           v.                           ORDER GRANTING LEAVE TO
12
                                                        FILE AN OVERLENGTH BRIEF
13     GIZACHEW WONDIE,
                                Defendant.
14
15
           THE COURT having considered the Government’s Motion for Leave to File an
16
     Overlength Brief, and finding good cause,
17
           HEREBY ORDERS that the Government’s Motion for Leave to File an
18
     Overlength Brief (Dkt. #64) is GRANTED. The Government is permitted to file a
19
     response to the Defense Motion to Exclude Sgt. James’s 18 U.S.C. § 924(C) Expert
20
     Testimony (Dkt. #42) that is fourteen pages in length.
21
           DATED this 7th day of January, 2020.
22
23
24
                                                     A
                                                     The Honorable Richard A. Jones
25                                                   United States District Judge
26
27
28
      ORDER GRANTING LEAVE TO FILE AN OVERLENGTH BRIEF - 1
      United States v. Wondie, CR18-315 RAJ
